UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1, 2012. OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-32505 L & L ENERGY, INC. (Exact name of Registrant as specified in its charter) NEVADA 91-2103949 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 130 Andover Park East, Suite 200, Seattle, WA 98188 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (206) 264-8065 Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ ] No[ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[X] Non-accelerated filer[ ] Smaller reporting company[ ] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of September 7, 2012 there were 37,293,108 shares of common stock outstanding, with par value of $0.001. 1 L & L ENERGY, INC. Form 10-Q Quarterly Report Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements – Unaudited Balance Sheets as of July 31, 2012 and April 30, 2012 3 Statements of Income and Other Comprehensive Income for the three months ended July 31, 2012 and 2011 5 Statements of Cash Flows for the three months ended July 31, 2012 and 2011 7 Notes to Condensed Consolidated Financial Statements – Unaudited 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures about Market Risk 38 Item 4. Controls and Procedures 38 PART II – OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 1B. Unresolved Staff Comments 49 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3. Defaults upon Senior Securities 49 Item 4. Reserved 49 Item 5. Other Information 50 Item 6. Exhibits 50 Signatures 51 Index to Exhibits 51 When we use the terms "we," "us," "our," "L & L" and "the Company," we mean L & L ENERGY, INC., a Nevada corporation, and its subsidiaries. This report contains forward-looking statements that involve risks and uncertainties. Please see the sections entitled "Forward-Looking Statements" and "Risk Factors" below for important information to consider when evaluating such statements. 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements L & L ENERGY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JULY 31,2,2012 (Unaudited) July 31, 2012 April 30, 2012 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 6,690,290 $ 4,040,020 Accounts receivables 35,339,734 33,099,101 Prepaid and other current assets 27,940,821 22,824,020 Other receivables, net 7,806,753 8,738,868 Inventories 6,471,490 4,946,231 Total current assets 84,249,088 73,648,240 Property, plant, equipment, and mine development, net 153,260,042 132,630,829 Construction-in-progress 12,125,833 31,259,260 Intangible assets, net 400,933 428,036 Goodwill 3,736,722 3,768,443 Other assets 873,444 885,680 Long term receivable, net 26,276,812 27,840,433 Related party notes receivable 5,750,823 6,096,617 Total non-current assets 202,424,609 202,909,298 　 TOTAL ASSETS $ 286,673,697 $ 276,557,538 LIABILITIES AND EQUITY CURRENT LIABILITIES: Accounts payables $ 3,326,436 $ 803,975 Accrued and other liabilities 1,092,652 1,090,310 Other payables 21,652,625 20,969,802 Related party payables 17,036,441 17,251,921 Due to officers 421,333 414,667 Taxes payables 14,303,719 13,636,288 Customer deposits 605,526 1,542,064 Bank loans 2,210,992 2,229,761 Total current liabilities 60,649,724 57,938,788 LONG-TERM LIABILITIES Long-term payable 302,384 304,951 Asset retirement obligation 2,487,066 2,459,352 Total long-term liabilities 2,789,450 2,764,303 Total Liabilities 63,439,174 60,703,091 EQUITY: L&L ENERGY STOCKHOLDERS' EQUITY: Preferred stock, no par value, 2,500,000 shares authorized, none issued and outstanding - - Common stock ($0.001 par value, 120,000,000 shares authorized: 37,224,073 and shares issued and outstanding at July 31, 2012 and April 30, 2012 respectively) 37,224 36,991 Additional paid-in capital 66,318,438 65,752,560 Accumulated other comprehensive income 9,276,174 10,622,683 Retained Earnings 102,321,253 96,134,782 Treasury stock (143,093 shares and 143,093 shares at July 31, 2012 and April 30, 2012 respectively) (123,968) (123,968) Total L & L Energy stockholders' equity 177,829,121 172,423,048 Non-controlling interest 45,405,402 43,431,399 Total equity 223,234,523 215,854,447 TOTAL LIABILITIES AND EQUITY $ 286,673,697 $ 276,557,538 The accompanying notes are an integral part of these consolidated financial statements 3 4 L & L ENERGY, INC. CONDENSED CONSOLIDATED STATEMENTS COMPRHENSIVE INCOME FOR THE THREE MONTHS ENDED JULY 31, 2 (Unaudited) For The Three Months Periods Ended July 31, 2012 2011 NET REVENUES $ 45,305,935 $ 36,143,879 COST OF REVENUES 32,253,021 27,762,280 GROSS PROFIT 13,052,914 8,381,599 OPERATING COSTS AND EXPENSES: Salaries & wages-selling, general and administrative 1,037,714 933,000 Selling, general and administrative expenses, excluding salaries and wages 2,865,806 2,397,516 Total operating expenses 3,903,520 3,330,516 INCOME FROM OPERATIONS 9,149,394 5,051,083 OTHER INCOME (EXPENSE): Interest income (expense) 63,924 197,184 Other income (expense) 328,123 (762,483) Total other income (expense) 392,047 (565,299) INCOME BEFORE FROM CONTINUING OPERATIONS BEFORE PROVISON FOR INCOME TAXES 9,541,441 4,485,784 LESS PROVISION FOR INCOME TAXES 1,009,445 585,867 INCOME FROM CONTINUING OPERATIONS 8,531,996 3,899,917 Income attributable to non-controlling interests 2,345,525 697,314 Income attributable to L & L 6,186,471 3,202,603 DISCONTINUED OPERATIONS Net loss from discontinued operations - (816,715) TOTAL LOSS FROM DISCONTINUED OPERATIONS - (816,715) NET INCOME $ 8,531,996 $ 3,083,202 Net income attributable to non-controlling interests 2,345,525 697,314 Net income attributable to L & L 6,186,471 2,385,888 OTHER COMPREHENSIVE INCOME: Foreign currency translation (loss) gain (1,346,509) 1,212,580 COMPREHENSIVE INCOME $ 7,185,487 $ 4,295,782 Comprehensive income attributable to non-controlling interests $ 2,094,286 $ 1,740,794 Comprehensive income attributable to L & L 5,091,201 2,554,988 5 INCOME PER COMMON SHARE – basic from continuing operations $ 0.17 $ 0.10 (LOSS) INCOME PER COMMON SHARE – basic from discontinued operations $ - $ (0.02) INCOME PER COMMON SHARE – basic $ 0.17 $ 0.08 INCOME PER COMMON SHARE – diluted from continuing operations $ 0.17 $ 0.10 (LOSS) INCOME PER COMMON SHARE – diluted from discontinued operations $ $ (0.02) - INCOME PER COMMON SHARE – diluted $ 0.17 $ 0.08 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING – basic 36,839,324 31,355,781 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING - diluted 36,839,324 31,704,978 The accompanying notes are an integral part of these consolidated financial statements. 6 CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE PERIOD ENDED JULY 31, 2012 2011 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 8,531,996 $ 3,899,917 Loss from discontinued operations, net of income taxes - (816,715) Adjustments to reconcile net income to net cash provided by operating activities: Income from continuing operations, net of income taxes 8,531,996 3,083,202 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 1,582,219 1,001,138 Stock compensation 566,111 262,190 Accretion of asset retirement obligation 27,714 56,899 Accounts receivable (2,240,633) (7,420,621) Prepaid and other current assets (5,116,801) 12,186,844 Inventories (1,525,259) (1,142,871) Other receivable 932,115 243,836 Accounts payable and other payable 2,989,804 (361,067) Customer deposit (936,538) (492,168) Accrued and other liabilities (225) 107,516 Taxes payable 668,942 229,752 Note receivable 345,794 (195,806) Net cash provided by continuing operating activities 5,825,239 7,558,844 Net cash provided by discontinued operating activities - 513,730 Net cash provided by operating activities 5,825,239 8,072,574 CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property and equipment (98,629) (376,833) Construction-in-progress (5,661,986) (7,558,723) Increase in restricted cash - (19,130) Proceeds from repayment of long term receivable 1,563,621 - Cash received from HSC disposal - 1,088,524 Net cash used in continuing investing activities (4,196,994) (6,866,162) Net cash used in discontinued investing activities - (3,138,231) Net cash used in investing activities (4,196,994) (10,004,393) CASH FLOWS FROM FINANCING ACTIVITIES: Due to officers 6,666 - Proceeds from Treasury stock sold - 2,443,000 Payment to previous owner of acquired mine - (1,676,307) Increase in related party receivable - (2,533,512) Net cash provided by (used in) continuing financing activities 6,666 (1,766,819) Net cash provided by discontinued financing activities - 4,615,740 Net cash provided by financing activities 6,666 2,848,921 Effect of exchange rate changes on cash and cash equivalents 1,015,359 265,562 INCREASE IN CASH AND CASH EQUIVALENTS 2,650,270 1,182,664 CASH AND CASH EQUIVALENTS, BEGINNING BALANCE 4,040,020 4,914,425 CASH AND CASH EQUIVALENTS, ENDING BALANCE $ 6,690,290 $ 6,097,089 SUPPLEMENTAL INFORMATION INTEREST PAID $ 80,862 $ 72,819 INCOME TAX PAID $ 580,334 $ 400,668 The accompanying notes are an integral part of these consolidated financial statements 7 8 L & L ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1. ORGANIZATION AND BASIS OF PRESENTATION Description Of Business L & L Energy, Inc. (“L&L” and/or the “Company”) was incorporated in Nevada, and is headquartered in Seattle, Washington. Effective on January 4, 2010, the State of Nevada approved the Company’s name change from L&L International Holdings, Inc. to L & L Energy, Inc. The Company is a coal (energy) company, and started its operations in 1995. Coal sales are generated entirely in China, from coal mining, clean coal washing, coking and coal wholesale operations. At the present time, the Company conducts its coal (energy) operations in Yunnan and Guizhou provinces, southwest China. As of July 31, 2012, the Company has the following subsidiaries or operations in China: · Kunming Biaoyu Industrial Boiler Co., Ltd (“KMC”), which owns/controls coal wholesale operations, L&L Coal Partners (the “2 Mines” or “LLC”), which owns/controls two coal mining operations (DaPuAn Mine and SuTsong Mine) and DaPuAn Mine’s coal washing operations; · L&L Yunnan Tianneng Industry Co. Ltd. (“TNI”), which owns/controls ZoneLin Coal Coking Factory (“ZoneLin”); · Yunnan L&L Tai Fung (“Tai Fung”), which owns/controls SeZone County Hong Xing Coal Washing Factory (“Hong Xing”) and coal wholesale and distribution operations; and · Da Ping Coal Mine (“DaPing”); · Wei She coal mine (“Weishe”) · DaXing L&L Co.; Ltd · Guizhou LiWei Coal Co.; Ltd Basis Of Presentation The consolidated financial statements include the accounts of L & L Energy, Inc. and its affiliates. All intercompany transactions, profits and balances have been eliminated in consolidation. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Accounting Principles These statements reflect all adjustments, consisting of normal recurring adjustments, which, in management’s opinion, are necessary for fair presentation of the information contained herein. These financial statements should be read in conjunction with the Company's financial statements and notes thereto included in the Company's audited financial statements on Form 10-K for the fiscal year ended April 30 , 2012 as filed with the Securities and Exchange Commission (“SEC”) on July 31, 2012. Principles of Consolidation Principles of Consolidation - The fully consolidated financial statements include the accounts of (i) the Company, (ii) its 100% ownership of KMC , DaXing and Guizhou Li Wei subsidiaries including coal wholesale, (iii) 80% of operations of LLC “2 Mines”, (iv) 51% of WeiShe, (v) 98% of Tai Fung and 98% of TNI (coal washing and coking operations). The Company fully consolidates 100% of the assets, liabilities of its subsidiaries and shows the non-controlling interests owned by their respective owners as Non-Controlling Interests. The results of operations of our subsidiaries less amounts attributable to non-controlling interest owners are net income attributable to the Company. All inter-company accounts and transactions are eliminated. 9 Use of Estimates The preparation of financial statements, in conformity with accounting principles generally accepted in the United States of America, requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. By their nature, estimates are subject to an inherent degree of uncertainty. Actual results may differ from management’s estimates. New accounting pronouncements In July 2012, the FASB issued amended standards to simplify how entities test indefinite-lived intangible assets for impairment which improve consistency in impairment testing requirements among long-lived asset categories. These amended standards permit an assessment of qualitative factors to determine whether it is more likely than not that the fair value of an indefinite-lived intangible asset is less than its carrying value. For assets in which this assessment concludes it is more likely than not that the fair value is more than its carrying value, these amended standards eliminate the requirement to perform quantitative impairment testing as outlined in the previously issued standards. The amendments are effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012 ; however, early adoption is permitted. We do not expect these new standards to significantly impact our consolidated condensed financial statements. In December 2011, the FASB issued ASU 2011-12, Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in ASU No. 2011-05 (“ASU 2011-12”).ASU 2011-12 amends certain pending paragraphs from ASU 2011-05. This amendment allows companies to defer the effective date of the change in presentation on the face of the financial statements of reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statements where the components of net income and the components of other comprehensive income are presented.The effective date for all other amendments put forth in ASU No. 2011-05 are unaffected by this update. This update is effective for fiscal years and interim periods within those years beginning after December 15, 2011.The Company will adopt this guidance effective May1, 2012, and we do not expect that its implementation will have a material impact on our consolidated financial statements. In December 2011, the FASB issued ASU No. 2011-11, Disclosures about Offsetting Assets and Liabilities (“ASU 2011-11”), to improve reporting and transparency of offsetting (netting) assets and liabilities and the related affects on the financial statements. ASU 2011-11 is effective for fiscal years and interim periods within those years beginning after January 1, 2013.The Company plans to adopt this guidance effective May 1, 2013, and we do not expect that its implementation will have a material effect on our consolidated financial statements. NOTE 3. BUSINESS COMBINATIONS Acquisitions DaPing Coal Mine On March 15, 2011, the Company entered into an Acquisition Agreement to acquired 60% equity of the DaPing Coal Mine (“DaPing”), with an effective date of March 15, 2011, for a purchase price of 112,080,000 RMB (equivalent to approximately US$17,064,815).An initial installment of 10,000,000 RMB (equivalent to US$1,592,686) had been paid as of July 31, 2012. The remaining balance of 102,080,000 RMB is to be paid based on the achievement of several requirements by the Company and DaPing, which were met during the year-ended April 30, 2012. After meeting five requirements, 30% of the total purchase price, RMB33,624,000 (equivalent to US$5,355,249) should be paid. The remaining balance of 68,456,000 RMB (equivalent to US$10,902,894) is payable after meeting another 3 requirements subsequent. As of July 31, 2012, the remaining balance of approximately US$15 million is payable since the first 5 requirements haven’t been fully met. The Company paid the $1,676,307 of the total amount of purchase price in the period ended July 31, 2012. 10 The following table summarizes the allocation of the purchase price to the fair values of the assets at the date of acquisition: Allocation of purchase price: Current assets $ 528,914 Property, plant and equipment 3,899,314 Intangible assets* 26,673,895 Fair value of assets 31,102,123 Less: Fair value of liabilities (14,037,308) Net assets acquired $ 17,064,815 Non-controlling interest $ 9,626,043 *Includes goodwill $2,625,751 Tai Fung Energy Inc. (“Tai Fung”) On March 8, 2011, the Company entered into an Operating Agreement to invest up toRMB 20,000,000 (equivalent to US$3,063,069)in a newly established entity, Tai Fung, a Chinese company established in SeZone Country, Yunnan Province, PRC. Tai Fung is a marketing and distributing company of coal throughout China and began operation in April 30, 2011. The net assets on acquisition datecomprise only cash contributed by the 2% non-controlling interest. The investment represent98% control of Tai Fung and the investment is accounted for in accordance with ASC 805 and consolidated with the financial statements contained herein. The Company has paid RMB 4,178,718 (equivalent to US$665,539) and RMB 8,794,246 (equivalent to US$ 1,400,648) in fiscal year 2011 and 2012, respectively. The term of Tai Fung is initially set at six (6) years, subject to renewal upon mutual agreement of the founders. Weishe Coal Mine (“Weishe”) On February 3, 2012, the Company entered into the Weishe Coal Mine Equity Ownership Transfer Agreement (the “ Agreement ”) with Guizhou Union Energy, Inc., a Chinese corporation (“ Union ”), Guizhou Union Capital Investment Holding Co., Ltd., a Chinese corporation (“ Union Capital ”), and Mr. GuoXu Zhang, a Chinese citizen (“ Mr. Zhang ”), to purchase 51% of the equity ownership interest of Weishe Coal Mine. Under the Agreement, the purchase price for 51% of the ownership interest in Weishe Mine is about US$9.7 million, which will be paid in full by issuing 3,000,000 shares of common stock of the Company (“ LLEN Stock ”). The 3,000,000 shares of Company Stock hasbeen paid to Union or a designee of Union in installments, based on the satisfaction of certain conditions set forth in the Agreement.The stock price on February 3, 2012 was $3.22 per share. The non-controlling interest in Weishe is measured at fair value at the acquisition date, with a discount rate approximately of 16% which reflected the factor of lack of marketability. Allocation of purchase price: Current assets $ 1,158,026 Fixed assets 30,188,177 Intangible assets* 779,075 Fair value of assets $ 32,125,278 Less: Fair value of assets (14,609,871) Net assets acquired $ 17,515,407 Non-controlling interest $ 7,822,636 *Includes goodwill of $779,075 11 Pro-forma Information The following unaudited pro forma financial information for the Company summarizes the results of operations for the periods indicated as if thePYC, Zonelin, Hong Xing, Daping, Tai Fung and Wei She(collectively, the
